DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1 – 6, in the reply filed on 12/24/2021 is acknowledged.
Claims 7 – 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/24/2021.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/05/2019, 09/15/2020, 02/18/2021 and 07/21/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  
Regarding the functional claim language (e.g., claim 1, ll. 2-3 recites, “a ceramic powder material injection device adapted to contain a ceramic powder material,” claim 1, ll. 4-6 recites, “the ceramic powder material injection device is adapted to inject at least the ceramic powder material into the molding concavity,” claim 1, ll. 7-9 recites, “a gas providing device adapted to provide a gas into the molding concavity”), as well as the intended use limitations (e.g., claim 1, ll. 7-9 recites, “a gas providing device adapted to provide a gas into the molding concavity to increase a pressure in the molding concavity to increase a density of the ceramic powder material in the molding concavity”), the examiner has considered said limitations to the extent they provide patentable weight to the apparatus claimed. 
However, Applicant is respectfully reminded that, “"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A 

Additionally, the Applicant is reminded that apparatus claims are not limited by the function they perform, as per MPEP §2114. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. As the apparatus of the prior art and the claimed apparatus are patentably indistinguishable in terms of structure, the apparatus of the prior art is reasonably expected to be able to perform the claimed functionalities. 
As to intended use limitations which are limiting, the examiner respectfully reminds the Applicant that, “To satisfy an intended use limitation which is limiting, a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim.” See, e.g., In re Schreiber. See MPEP § 2111.02 (II).

Furthermore, Applicant is reminded that apparatus claims are not limited by the material worked upon (e.g., ceramic powder material, gas/fluids), as per MPEP §2115). A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). See MPEP 2115. 
Similarly, the above discussion applies to each dependent claim, which limitations further recite functional claim language, intended use and/or directed to the material worked upon by the apparatus being claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HEHL, KARL (DE102009012481B3, with machine English translation; Karl).
Regarding claim 1. Karl discloses an injection molding apparatus comprising: 
a ceramic powder material injection device (1) adapted to contain a ceramic powder material (e.g., see [0001 and 0029]); 

a gas providing device adapted to provide a gas into the molding concavity to increase a pressure in the molding concavity (e.g., [0014] discloses a process wherein prior to introducing the ceramic powder material/fluid mixture into the mold, a gas counter-pressure process generates gas pressure of around 20 to 30 bar inside the mold), hence, Karl apparatus is capable of increasing a density of the ceramic powder material in the molding concavity.
Therefore, Karl disclosure anticipates the claim injection molding apparatus as claimed in claim 1.

Regarding claim 2. Karl discloses the injection molding apparatus according to claim 1, comprising 
a fluid providing device (7), wherein 
the fluid providing device (7) is adapted to provide a fluid to the ceramic powder material injection device (e.g., Karl discloses a dosing unit 3 having a material supply 24 feeding the intake area 20 of the screw 19, and a propellant fluid inlet 37 connected to the fluid proving device 7 via a fluid supply line system 11; see [0030-0032] and FIG. 1), and 


Regarding claim 3. Karl discloses the injection molding apparatus according to claim 2, comprising 
a pipe (fluid supply line system 11), and a pressure sensing element (9), wherein 
the pipe (11) is connected between the ceramic powder material injection device (1) and the fluid providing device (7) (e.g., see FIG. 1), the fluid providing device (7) is adapted to provide the fluid to the ceramic powder material injection device (1) via the pipe (11) , and the pressure sensing element (9) is arranged at the pipe (11) (see FIG. 1).

Regarding claim 4. Karl discloses the injection molding apparatus according to claim 2, wherein 
the fluid providing device (7) comprises a pressure controlling unit (42), and the pressure controlling unit (42) (see FIG. 6 and [0041]), hence, Karl’s pressure control unit is capable of being adapted to change a pressure of another gas to form the fluid (e.g., see [0014], wherein Karl discloses a gas counter-pressure process of injecting a fluid into the mold prior to injecting the ceramic powder material/fluid mixture, and [0038-0041], wherein Karl discloses the pressure control unit can detect signal from the pressure sensors being transmitted to the control unit 42, which is capable of change the pressure as required through valve means.).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Karl in view of CHEN et al. (US PGPub. No. 2012/0052143 A1; Chen).
Regarding claim 5. Karl discloses the injection molding apparatus according to claim 2, except for, wherein the fluid providing device (7) comprises a temperature controlling unit, and the temperature controlling unit being capable of been adapted to heat or cool another gas to form the fluid.
In the same field of endeavor of injection molding apparatuses and methods, Chen’s [0045] discloses a counter-pressure gas supplying device 3 (see FIG. 1), comprising a counter-pressure gas source 31 (capable of being filled with carbon dioxide and nitrogen), “the gas from the counter-pressure gas source 31 is pressurized by a compressor 31 before being guided to flow through a proportional-integral-derivative (PID) control valve 33, where the gas is guided to flow through a first diverter valve 34 toward the logic control valve 2.” 
Karl further discloses that the PID control valve 33 is further connected to a gas temperature sensor 35, hence enabling both the PID control valve 33 and the gas temperature sensor 35 to connected with a control unit 36, by that the output of the counter-pressure gas source 31 can be controlled by the PID control valve 33 in conjunction with the control unit 36 (analogous to the claimed temperature control unit).
Chen discloses that by controlling the temperatures in a supercritical fluid injection molding process using a high-temperature gas supplying device, coupled to a 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Karl’s injection molding apparatus so that the fluid providing device comprises a temperature controlling unit, as taught by Chen. Hence, allowing the temperature controlling unit to capable of been adapted to heat or cool another gas to form the fluid.
One of ordinary skill in the art would have been motivated to modify Karl’s fluid providing device with a temperature control unit, since Chen teaches that by providing the apparatus with a temperature control unit, the surface appearance and quality of products produced is improved [0013-16].

Regarding claim 6. Karl/Chen discloses the injection molding apparatus according to claim 1, comprising 
Regarding claim 6. Karl/Chen discloses the injection molding apparatus according to claim 1, comprising 
a pipe (e.g., see Chen’s FIG. 1, element 15), and a pressure sensing element (e.g., see Chen’s FIG. 1, element 2 and [0017] “counterpressure/temperature control apparatus”), wherein the pipe (15) is connected between the mold (e.g., see Chen’s FIG. 1, element  1), and the gas providing device (31), the gas providing device (31) being capable of been adapted to provide the gas to the mold via the pipe (e.g., see Chen’s [0041-0043]), and the pressure sensing element is arranged at the pipe (see Chen’s FIG. 1). 
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Karl’s injection molding apparatus with a pipe connected between the mold and the gas providing device and a pressure sensing element, as taught by Chen. Hence, allowing the gas providing device (31) being capable of been adapted to provide the gas to the mold via the pipe. 
One of ordinary skill in the art would have been motivated to modify Karl’s with a pipe connected between the mold and the gas providing device, the pipe having a pressure sensing unit, since Chen teaches that “by the configuration of the counterpressure gas supplying device and the high-temperature gas supplying device in the apparatus of the present invention while enabling the two to work cooperatively, the mold cavity can be heated by the high-temperature gas from the high-temperature gas supplying device while the counterpressure gas supplying device is enabled to provide a counterpressure to the mold during a supercritical fluid (SCF) microcellular injection molding process, and thereby, the surface quality of a product resulting from the injection molding process can be improved,” [0017].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
SUZUKI (US 2018/0194051 A1); Discloses a mold, injection molding system and method capable of limiting the outflow of pressurized fluid injected into a mold cavity.
Tokunou (US 9,346,204 B2); Discloses an injection molding machine, which includes a gas feeding mechanism configured to feed gas to a cavity formed between a first mold plate and a second mold plate in a clamped state.
Hendry (US 2004/0156938 A1); Discloses a system and process for gas-assisted injection molding of plastic materials using gas holding pressure in the mold cavity.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAREDMANUEL TROCHE whose telephone number is (571)272-9766. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDGAREDMANUEL TROCHE/Examiner, Art Unit 1744                                                                                                                                                                                                        



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712